 
 
I 
111th CONGRESS
2d Session
H. R. 4991 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Omnibus Budget Reconciliation Act of 1993 to require the Bureau of Land Management to provide a claimant of a small miner waiver from claim maintenance fees with a period of 60 days after written receipt of 1 or more defects is provided to the claimant by registered mail to cure the 1 or more defects or pay the claim maintenance fee, and for other purposes. 
 
 
1.Small miner waivers to claim maintenance fees
(a)In generalSection 10101(d)(3) of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f(d)(3)) is amended by striking for any reason, the claimant shall have a period of 60 days after receipt of written notification of the defect or defects by the Bureau of Land Management to: and inserting for any reason (including the failure to timely file a small miner’s maintenance fee waiver application or an affidavit of annual labor associated with the application and required application fees), the claimant shall have a period of 60 days after receipt of written notification of the 1 or more defects provided by the Bureau of Land Management by registered mail to.
(b)Transition rules
(1)The claimholder of claims numbered AA023149, AA023163, AA047913, AA047914, AA047915, AA047916, AA047917, AA047918, and AA047919 (as of December 29, 2004) shall be considered—
(A)to have received a first half final certificate for application AA072648 (associated with the claims) before September 30, 1994; and
(B)to qualify for relief under section 10101(d)(3) of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f(d)(3)) and have the opportunity to cure under that section for any prior period for which 1 or more defects existed or there was a failure to pay claim maintenance fees.
(2)The claims numbered AAFF057833, AKFF057834, AKFF057840, AKFF084389, AKFF085204, AKFF096323, AKFF086324, AKFF086267, AKFF084387, and AKFF084388 shall be—
(A)considered to qualify for relief under section 10101(d)(3) of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f(d)(3)); and
(B)given notice of defect and the opportunity to cure. 
 
